Citation Nr: 0721033	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-28 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased initial disability evaluation 
for diabetic nephropathy, currently evaluated as 60 percent 
disabling.  

2.  Entitlement to an increased disability evaluation for 
hypertension, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability evaluation for 
diabetes mellitus with skin infections (bilateral lower legs) 
and mild erectile dysfunction, currently evaluated as 20 
percent disabling.

4.  Entitlement to an increased disability evaluation for 
diabetic retinopathy with cataracts, currently evaluated as 
10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to June 
1988.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a March 2004 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  

The issue of entitlement to an increased initial disability 
evaluation for diabetic nephropathy is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's hypertension is not manifested by diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.

2.  The veteran's diabetes mellitus with skin infections 
(bilateral lower legs) and mild erectile dysfunction is 
manifested by the need for insulin and a restricted diet, but 
does not require the regulation of activities.

3.  The veteran's diabetic retinopathy with cataracts does 
not cause any significant impairment of either his visual 
acuity or field of vision, and he has not complained of pain, 
requiring rest, or episodes of incapacity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected hypertension have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7101 (2006).  

2.  The criteria for a rating in excess of 20 percent for 
service-connected diabetes mellitus with skin infections 
(bilateral lower legs) and mild erectile dysfunction
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2006).  

3.  The criteria for a rating in excess of 10 percent for 
service-connected diabetic retinopathy with cataracts have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.84a, Diagnostic Code 6006 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).  

Service connection for diabetes mellitus was granted with a 
20 percent evaluation pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913, effective June 24, 1988.  See August 
1988 rating decision.  In a December 2001 rating decision, 
service connection was granted separately for hypertension, 
diabetic retinopathy, and skin infections of the bilateral 
lower legs, all associated with diabetes mellitus.  A 
noncompensable evaluation was assigned for hypertension 
pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101; a 10 
percent evaluation was assigned for diabetic retinopathy by 
analogy pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 6006; 
and a noncompensable evaluation was assigned for skin 
infections of both lower legs by analogy pursuant to 
38 C.F.R. § 4.118, Diagnostic Code7806, all effective 
September 27, 2001.  Evaluation of a service-connected 
disability in accordance with schedular criteria that closely 
pertain to an analogous disease in terms of functions 
affected, anatomical localization, and symptomatology, is 
permitted.  38 C.F.R. § 4.20 (2006).  

The veteran filed a claim for increased rating in November 
2003, specifically referring to his service-connected 
diabetes mellitus.  In pertinent part, the March 2004 rating 
decision that is the subject of this appeal continued the 20 
percent evaluation for diabetes mellitus, but combined the 
previously separate noncompensable evaluations for 
hypertension and skin infections of the legs, as well as 
noncompensable ratings for renal disease and erectile 
dysfunction, under the rating for diabetes mellitus.  The 
veteran filed a notice of disagreement (NOD) as to this 
rating decision.  Hypertension was subsequently re-separated 
from the rating for diabetes mellitus and an increased rating 
of 10 percent was assigned effective November 1, 2005, and a 
separate rating of 60 percent was assigned for diabetic 
nephropathy effective from July 21, 2005.  See December 2006 
supplemental statement of the case (SSOC).  

Despite the increase granted for service-connected 
hypertension and diabetic nephropathy, the veteran's appeal 
remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a NOD as to an RO decision 
assigning a particular rating, a subsequent RO decision 
assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  
Bearing in mind that the claim for increased rating was filed 
in November 2003, and taking into account the procedural 
history as it relates to service-connected hypertension, the 
Board must consider whether the veteran is entitled to a 
rating of 10 percent prior to the November 1, 2005 effective 
date assigned by the RO, as well as whether the veteran is 
entitled to a rating in excess of 10 percent since 
November 1, 2005.  In making this determination, the Board 
must focus on evidence concerning hypertension dated from 
November 2003, forward.  



I.	Hypertension

The veteran contends that the severity of his service-
connected hypertension has changed, evidenced by the fact 
that he went to the emergency room due to high blood pressure 
and because the dosage of his hypertension medication has 
increased.  See March 2007 hearing transcript.  

Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101 (2006), a 
10 percent evaluation is assigned for diastolic pressure 
predominantly 100 or more or systolic pressure predominantly 
160 or more; it is also the minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent evaluation is assigned for diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more.  

The evidence of record does not support the assignment of a 
10 percent rating for the veteran's hypertension prior to 
November 1, 2005, as there is no indication the veteran's 
diastolic pressure was predominantly 100 or more, his 
systolic pressure was predominantly 160 or more, or that he 
had a history of diastolic pressure predominantly 100 or more 
that required continuous medication for control.  See March 
2004 VA compensation and pension (C&P) diabetes mellitus 
examination (152/96, 146/88 and 150/92); VA treatment records 
dated December 2003 to July 2005 (systolic pressure readings 
ranging from 122 to 138; diastolic pressure readings ranging 
from 68 to 88).  

The evidence of record also does not support the assignment 
of a rating in excess of 10 percent for service-connected 
hypertension since November 1, 2005, as the veteran's 
diastolic pressure has never been predominantly 110 or more 
and his systolic pressure has never been predominantly 200 or 
more.  See VA treatment records dated December 2005 (132/72) 
and March 2006 (136/78); September 2006 VA C&P hypertension 
exam report (158/100, 154/97 and 165/100).  



II.	Diabetes mellitus 

The rating criteria for diabetes mellitus are found under 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).  Ratings in 
excess of 20 percent all require insulin, restricted diet, 
and regulation of activities; ratings higher than 40 percent 
require other criteria in addition to these.  

As noted above, skin infections involving the veteran's 
bilateral lower legs have been combined under the 20 percent 
rating for diabetes mellitus.  The Board notes, however, that 
during the November 2005 VA examination, the examiner noted 
that skin infections are aggravated by (to what extent is 
impossible to predict), but not caused by, diabetes mellitus.  
See November 2005 VA C&P examination report.  

The evidence of record indicates that the veteran is required 
to take insulin and to follow a restricted diet.  See March 
2004 and November 2005 VA C&P diabetes mellitus examination 
reports; VA treatment records; March 2007 hearing transcript.  
The evidence does not support the assignment of an increased 
rating for the veteran's service-connected diabetes mellitus 
with skin infections (bilateral lower legs) and mild erectile 
dysfunction, however, as there is no evidence that the 
veteran's activities require regulation.  In fact, the 
veteran testified that he has been encouraged to do a lot of 
walking and also rides a bike to control both his weight and 
his diabetes.  See March 2007 hearing transcript; see also 
July 2005 patient education note (discussed exercising at 
least five times weekly).  In the absence of evidence that 
the veteran's diabetes mellitus requires regulation of 
activities, an increased rating pursuant to Diagnostic Code 
7913 is not warranted.  

III.	Diabetic retinopathy with cataracts

Retinopathy is defined as any noninflammatory disease of the 
retina.  More specifically, diabetic retinopathy is defined 
as retinopathy associated with diabetes mellitus, which may 
be of the background type, progressively characterized by 
microaneurysms, intraretinal punctuate hemorrhages, yellow, 
waxy exudates, cotton-wool patches, and macular edema, or of 
the proliferative type, characterized by neovascularization 
of the retina and optic disc, which may project into the 
vitreous, proliferization of fibrous tissue, vitreous 
hemorrhage, and retinal detachment.  Diabetic retinopathy is 
also called diabetic retinitis.  Dorland's Illustrated 
Medical Dictionary 1148 (26th ed. 1981).  

VA regulations provide that retinitis is to be rated from 10 
percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  A minimum rating of 10 
percent is to be assigned during active pathology.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6006 (2006).  Service connection for 
diabetic retinopathy was initially granted on the basis of 
active pathology.  See December 2001 rating decision.  

The veteran underwent a VA C&P eye examination in December 
2003.  In pertinent part, examination revealed entering 
distance visual acuities with glasses were 20/25-2 in the 
right eye and 20/30-1 in the left.  The veteran's best 
corrected distance visual acuity for the right eye remained 
at 20/25-2 (pinhole no improvement) and the left eye was 
20/25-2 with the aid of a pinhole.  Intraocular pressures 
measured by applanation prior to dilation were 22 mmHg in 
each eye.  The veteran was diagnosed with proliferative 
diabetic retinopathy, both eyes.  

A second VA C&P eye examination was conducted in November 
2005, at which time the veteran reported undergoing laser 
treatment for both eyes approximately one year prior.  He 
denied any personal history of eye injuries, infections, 
further disease or surgeries.  In pertinent part, examination 
revealed entering distance visual acuities without correction 
were 20/200 in the right eye and 20/100 in the left.  The 
veteran's best corrected distance visual acuities were 
obtained with his current spectacles and measured 20/25-1 in 
the right eye and 20/20-1 in the left.  The veteran was again 
diagnosed with proliferative diabetic retinopathy, both eyes.  

The evidence of record does not support the assignment of a 
rating in excess of 10 percent for service-connected diabetic 
retinopathy with cataracts as there is no evidence that the 
veteran has any significant visual acuity impairment.  See 
December 2003 and November 2005 VA C&P eye examination 
reports; VA ophthalmology treatment records.  Nor is there 
any evidence to suggest that the veteran has any impairment 
in his field of vision, or that he has complained of pain, 
requires rest, or experiences episodes of incapacity.  See 
id.  In the absence of such evidence, an increased rating is 
not warranted.  

IV.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the rating decision that is the 
subject of this appeal, the veteran was informed of what 
evidence was necessary to support a claim for increased 
rating; that the RO would assist him in obtaining additional 
information and evidence; and of the responsibilities on both 
his part and VA's in developing the claim.  See November 2003 
letter.  He was later informed of the need to provide any 
evidence in his possession pertinent to the claim in a July 
2005 statement of the case (SOC).  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. at 187.  The 
veteran was also provided notice as to the appropriate 
disability rating and effective date of any grant of service 
connection in a March 2006 letter.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as relevant VA medical records have been obtained and 
the veteran was given several appropriate VA examinations in 
connection with his claims.  The Board notes that during his 
March 2007 hearing, the veteran indicated that he had 
recently begun receiving treatment for his diabetes mellitus 
from a private physician, Dr. Dalton.  The Board acknowledges 
that there are no records from this doctor associated with 
the claims folder, but has determined that the absence of 
these records poses no prejudice to the veteran.  This is so 
because, as noted above, in order to warrant a higher rating 
for this service-connected disability, the evidence must show 
that the veteran's activities need regulation.  Since the 
veteran testified that he has not been advised to regulate 
his activities, and the available medical evidence indicates 
the same, it is unnecessary to obtain Dr. Dalton's records.  
The record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  In fact, the 
veteran indicated during his March 2007 hearing that he did 
not have any additional documents to submit.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

A rating in excess of 10 percent for hypertension is denied.

A rating in excess of 20 percent for diabetes mellitus with 
skin infections (bilateral lower legs) and mild erectile 
dysfunction is denied.  

A rating in excess of 10 percent for diabetic retinopathy 
with cataracts is denied.




REMAND

As noted above, noncompensable renal disease was added to the 
service-connected diabetes in the March 2004 rating decision, 
and a separate 60 percent evaluation for diabetic 
nephropathy, effective July 21, 2005, was assigned in the 
December 2006 rating decision, as explained in the December 
2006 SSOC.  The 60 percent rating was assigned pursuant to 
38 C.F.R. § 4.115a, Diagnostic Code 7541, which provides that 
renal involvement in diabetes mellitus is to be rated as 
renal dysfunction.  The rating criteria for renal dysfunction 
are set forth in 38 C.F.R. § 4.115a (2006).  

The July 21, 2005 effective date of the separate rating was 
chosen because it is the date of a VA outpatient treatment 
record showing creatinine at 1.5 mg/dl.  This treatment 
record was cited by the RO Director in a memorandum to the 
examiner who conducted the November 2005 VA C&P diabetes 
mellitus examination.  The RO Director requested the VA 
examiner to indicate whether the July 21, 2005 lab report, as 
well as a March 26, 2007 lab report showing creatine at 1.4 
mg/dl, represented a definite decrease in kidney function 
secondary to diabetic nephropathy.  See July 2006 memorandum.  
In an August 2006 addendum opinion, the VA examiner answered 
in the affirmative.  The RO subsequently granted the separate 
60 percent rating for diabetic nephropathy.  

The veteran's claims folder was not available at the time of 
the November 2005 VA examination and it is unclear whether 
the VA examiner was able to review the claims folder at the 
time the addendum opinion was rendered.  In its review of the 
claims folder, the Board notes that renal panel lab work 
conducted on March 24, 2004 revealed creatinine at 1.4 mg/dl.  
See VA treatment records.  In addition, the September 2006 VA 
examination report for hypertension contains the statement: 
"Review of the veteran's blood tests, approximately 3 years 
ago, and [the veteran's] creatinine was 1.4, which is high.  
At that time, the normal was up to 1.3, and therefore his 
creatine was elevated."  This raises a question of when 
"definite decrease in kidney function," which supports the 
current 60 percent evaluation, was first shown.  

The Board finds that it must remand the issue of whether the 
veteran is entitled to an increased initial disability 
evaluation for diabetic nephropathy.  More specifically, the 
VA examiner who provided the August 2006 addendum opinion 
must be asked to provide an opinion that specifically 
addresses when a definite decrease in kidney function 
secondary to diabetic nephropathy was first shown.  The 
claims folder must be provided to the examiner.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all pertinent VA records 
are associated with the veteran's claims 
folder, in particular, any laboratory 
test results that would be needed to 
determine when a definite decrease in 
kidney function is first shown.

2.  Send the claims folder and a copy of 
this remand to the VA examiner who 
provided the August 2006 addendum opinion 
for an opinion regarding whether a 
definite decrease in kidney function 
secondary to diabetic nephropathy was 
shown prior to July 21, 2005 and, if so, 
to identify when it was first shown.  

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, issue an updated SSOC and give 
the veteran and his representative an 
appropriate amount of time to respond to 
it.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans 


Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


